                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN GRAVES, a/k/a ARTHUR JOHN                     Case No. 18-cv-05236-SI
                                         GRAVES, a/k/a JOHN HISLE,
                                   8
                                                        Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                   9                                                        TO AMEND
                                                 v.
                                  10                                                        Re: Dkt. Nos. 1, 13
                                         TODD BROCKMAN, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              John Graves, an inmate at the Fresno County Jail, filed a pro se civil rights complaint seeking
                                  14
                                       relief under 42 U.S.C. § 1983. The complaint is now before the court for review under 28 U.S.C.
                                  15
                                       § 1915A. Graves’ application for appointment of counsel also is before the court for review.
                                  16

                                  17
                                                                                BACKGROUND
                                  18
                                              The complaint alleges that, approximately three years ago in 2015, plaintiff John Graves
                                  19
                                       went to visit an address and was told “get off my property” by his sister, Willa Hisle, who cohabited
                                  20
                                       with her boyfriend, Todd Mosely Brockman, an “ex-Monterey Co. Sheriff.” Docket No. 1 at 3. The
                                  21
                                       complaint further alleges that Hisle and Brockman filed a false report and obtained a restraining
                                  22
                                       order, which resulted in Graves being arrested for a probation violation. Graves contends that the
                                  23
                                       actions of Hisle and Brockman violated his “right to freedom from persecution due to disability, and
                                  24
                                       expression and or race, ‘creed,’ color.” Id. at 3 (errors in source). He also contends that, at about
                                  25
                                       the same time in 2015, Hisle and Brockman violated his right to freedom of expression and speech
                                  26
                                       by withholding his mail and telling him not to have his mail sent to their address.
                                  27

                                  28
                                   1                                                DISCUSSION

                                   2             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                   3   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                   4   § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                   5   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                   6   monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b). Pro se

                                   7   pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699

                                   8   (9th Cir. 1990).

                                   9             Federal courts are courts of limited jurisdiction. As relevant here, the court only has

                                  10   jurisdiction to entertain this action if it raises a federal question, such as a civil rights claim asserted

                                  11   under 42 U.S.C. § 1983. (There are other federal statutes that grant other bases of federal court

                                  12   jurisdiction, but none are applicable to this action.) In simple terms, this action can go forward in
Northern District of California
 United States District Court




                                  13   federal court if a claim is stated under § 1983; if the complaint does not state a claim under § 1983,

                                  14   the plaintiff should pursue his claim in state court.

                                  15             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  16   right secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                  17   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  18   (1988).

                                  19             A person acts under color of state law if he “exercise[s] power possessed by virtue of state

                                  20   law and made possible only because the wrongdoer is clothed with the authority of state law.” Id.

                                  21   at 49 (quotation marks and citations omitted). The private actions of a public official are not, simply

                                  22   by virtue of that official’s governmental employ, accomplished under the color of state law. Johnson

                                  23   v. Knowles, 113 F.3d 1114, 1117-18 (9th Cir. 1997). “[P]urely private conduct, no matter how

                                  24   wrongful, is not within the protective orbit of section 1983.” Ouzts v. Maryland Nat. Ins. Co., 505

                                  25   F.2d 547, 550 (9th Cir. 1974).

                                  26             The complaint fails to state a claim under § 1983 because it fails to allege facts suggesting

                                  27   that any defendant was acting under the color of state law. Defendant Hisle was Graves’ sister and

                                  28   an optometrist by trade. See Docket No. 1 at 2, 3. Nothing in the complaint suggests she was acting
                                                                                            2
                                   1   under color of state law. Defendant Brockman was Hisle’s boyfriend and was a former Sheriff or

                                   2   Sheriff’s deputy. See id. at 2. Nothing in the complaint suggests that Brockman was acting under

                                   3   color of state law in doing the things he allegedly did. See generally Van Ort v. Estate of Stanewich,

                                   4   92 F.3d 831, 835 (9th Cir. 1996) (off-duty police officer who attacked plaintiffs was not acting under

                                   5   color of state law). Leave to amend will be granted so that Graves may attempt to allege facts

                                   6   showing that defendants acted under color of state law.

                                   7            If he can allege facts showing that a defendant acted under color of state law, Graves also

                                   8   must strive to allege facts in his amended complaint showing how defendants’ actions impermissibly

                                   9   discriminated against him and violated his right to freedom of speech. His conclusory allegations

                                  10   of discrimination and violation of his right to freedom of speech fail to state a plausible § 1983

                                  11   claim.

                                  12            Graves has filed an application for appointment of counsel to represent him in this action.
Northern District of California
 United States District Court




                                  13   Docket No. 12. A district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel

                                  14   to represent an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789

                                  15   F.2d 1328, 1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on

                                  16   the merits and the ability of the plaintiff to articulate his claims pro se in light of the complexity of

                                  17   the legal issues involved. See id. Neither of these factors is dispositive and both must be viewed

                                  18   together before deciding on a request for counsel under § 1915(e)(1). Here, exceptional

                                  19   circumstances requiring the appointment of counsel are not evident at this time. There is a very low

                                  20   likelihood of success on the merits in this action due to the apparent absence of state action. The

                                  21   application for appointment of counsel is DENIED. Docket No. 12.

                                  22

                                  23                                              CONCLUSION

                                  24            The complaint is dismissed with leave to amend. Plaintiff must file an amended complaint

                                  25   that complies with the directions in this order no later than February 4, 2019, and must include the

                                  26   caption and civil case number used in this order and the words AMENDED COMPLAINT on the

                                  27   first page. Plaintiff is cautioned that his amended complaint must be a complete statement of his

                                  28   claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc) ("For claims
                                                                                          3
                                   1   dismissed with prejudice and without leave to amend, we will not require that they be repled in a

                                   2   subsequent amended complaint to preserve them for appeal. But for any claims voluntarily

                                   3   dismissed, we will consider those claims to be waived if not repled.") Failure to file the amended

                                   4   complaint by the deadline will result in the dismissal of this action.

                                   5          Plaintiff’s application for appointment of counsel is DENIED. Docket No. 12.

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 4, 2019

                                   8                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
